Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 1 of 6             PageID #: 253




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA,                )
                                         )
      v.                                 )      2:16-cr-00070-JDL
                                         )
RYAN BENOIT,                             )
                                         )
             Defendant                   )


                  RECOMMENDED DECISION ON MOTION FOR
                       COMPASSIONATE RELEASE

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), Defendant moves for a reduction of his

sentence and immediate release, citing health concerns resulting from the COVID-19

pandemic. (Second Motion for Compassionate Release, ECF No. 43.) The Government

asks the Court to deny the motion for compassionate release. (Response, ECF No. 51.)

      Following a review of the record and after consideration of the parties’ arguments,

I recommend the Court deny the motion.

                      FACTUAL AND PROCEDURAL BACKGROUND

      In May 2016, Defendant was indicted on one count of possession with the intent to

distribute cocaine and one count of unlawful possession of a firearm. (Indictment, ECF

No. 1.) Defendant pled guilty in July 2016. (Change of Plea Hearing, ECF No. 18.) In

November 2016, the Court sentenced Defendant to 90 months in prison. (Judgment, ECF

No. 28.)

      In June 2020, Defendant wrote to the Court summarizing the rehabilitation efforts

he has made in prison and asked to be released earlier than his expected release date; the

Court construed the letter as a motion for compassionate release. (First Motion for
Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 2 of 6                PageID #: 254




Compassionate Release, ECF No. 35.) The Court denied the motion without prejudice

because Defendant had not exhausted his administrative remedies with the Bureau of

Prisons (BOP) or waited the requisite time before seeking judicial review. (Order, ECF

No. 40.)

       In July 2020, Defendant requested compassionate release from the BOP. (Email,

ECF No. 51-1.) The Warden at FCI Allenwood denied Defendant’s request. (Letter, ECF

No. 51-2.) In August 2020, Defendant filed his second motion for compassionate release

with this Court. (Second Motion for Compassionate Release, ECF No. 43.)

                                        DISCUSSION

       “Once a district court imposes a term of imprisonment, it may modify that term only

to the extent authorized by 18 U.S.C. § 3582(c).” United States v. Griffin, 524 F.3d 71, 83

(1st Cir. 2008). Under § 3582(c), the sentencing court may: (1) correct an arithmetical,

technical or other clear error within 14 days after sentencing, id. § 3582(c)(1)(B), Fed. R.

Crim. P. 35(a); (2) reduce a sentence upon the government’s motion within one year of

sentencing if the defendant provided substantial assistance investigating or prosecuting

another person, id. § 3582(c)(1)(B), Fed. R. Crim. P. 35(b); (3) modify a sentence that was

based on a guideline range which the Sentencing Commission subsequently lowered, id. §

3582(c)(2); (4) shorten a sentence for a defendant over the age of seventy who has served

more than thirty years in prison and is no longer a danger to others, id. § 3582(c)(1)(A)(ii);

and (5) reduce a sentence for extraordinary and compelling reasons, such as terminal

illness, serious physical or cognitive impairment, or the death or incapacitation of the

caregiver of a minor child, spouse or partner, id. § 3582(c)(1)(A)(i), U.S.S.G. § 1B1.13

                                              2
Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 3 of 6                  PageID #: 255




Application Note. Beyond that “handful of narrowly circumscribed exceptions,” the

sentencing court “has no jurisdiction to vacate, alter, or revise a sentence previously

imposed.” United States v. Mercado-Flores, 872 F.3d 25, 28 (1st Cir. 2017).

       A court may only reduce a sentence based on extraordinary and compelling reasons

after considering the § 3553(a) factors: (1) “upon motion of the Director of the Bureau of

Prisons,” or (2) “upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A)(i). In this

District, the judges have determined a defendant must exhaust the Bureau of Prisons

process or wait for the time period to lapse before he or she can seek relief from the

sentencing court. See United States v. McIntosh, No. 2:16-cr-00100-DBH, 2020 U.S. Dist.

LEXIS 93356, at *2 (D. Me. May 28, 2020); United States v. Crosby, No. 1:17-cr-00123-

JAW, 2020 WL 2044727, at *2 (D. Me. Apr. 28, 2020); United States v. Lugo, No. 2:19-

cr-00056-JAW, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020). Because more than thirty

days have elapsed since Defendant requested relief from the Warden, and because the

Warden denied Defendant’s request, there is no dispute that this Court may now properly

consider Defendant’s motion for compassionate release.

       Defendant cites health concerns and the COVID-19 pandemic to support his

contention that he faces extraordinary and compelling reasons justifying a sentence

reduction. “[T]he mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release. . . .”

                                               3
    Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 4 of 6                     PageID #: 256




United States v. Curtis, No. 1:14-CR-00140-JAW, 2020 WL 3104043, at *5 (D. Me. June

11, 2020) (quoting United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). An increased

risk of severe illness due to the presence of COVID-19 and underlying health conditions,

however, can create extraordinary or compelling reasons. See e.g., United States v.

Belanger, No. 1:15-CR-00072-JDL, 2020 WL 5351028, at *3 (D. Me. Sept. 4, 2020)

(finding extraordinary circumstances from COVID-19 infections and health risk of the

defendant including age, diabetes, obesity, hypertension, and cardiovascular disease).

         Defendant asserts that he suffers from weak hand grip, body aches, dramatic weight

loss, and a high white blood cell count suggesting the possibility of a serious medical

condition. (Second Motion at 5.) Petitioner did not provide any medical support for his

claims, however, and the evidence in the record does not support his argument. Defendant

is only twenty-nine years old, and before sentencing, his health was described as excellent.

(Presentence Investigation Report ¶ 51.) The medical records the government submitted,

(ECF No. 51-4), reflect that while Defendant had a high white blood cell count in early

2018, (id. at 1–2), subsequent medical consultations revealed that the white blood cell issue

was resolved. (Id. at 7–9, 15.)1 Defendant also tested negative in December 2019 for two

of the conditions Defendant suggests could have been the cause of the white blood cell

count. (Id. at 10–12.) The record, therefore, does not support Defendant’s request for

compassionate release based on his health.



1
  Defendant does not believe his elevated white blood cell count could have “magically solved its own
problems and just went away.” (Reply at 3, ECF No. 53). In the absence of any further symptoms, however,
Defendant has not provided evidence or a satisfactory reason why the Court should doubt the medical
evidence reflecting that the issue resolved.

                                                   4
    Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 5 of 6                         PageID #: 257




         In sum, a review of the record, including the medical information provided, reveals

that Defendant has failed to establish an extraordinary or compelling reason for a reduction.

Defendant has also failed to demonstrate that he satisfies any other provision of § 3582(c).2

Accordingly, Defendant is not entitled to a sentence reduction.3

                                             CONCLUSION

         Based on the foregoing analysis, I recommend the Court deny Defendant’s motion

for compassionate release.

                                                NOTICE

                A party may file objections to those specified portions of a magistrate
         judge’s report or proposed findings or recommended decisions entered
         pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
         court is sought, together with a supporting memorandum, within fourteen

2
  Defendant also noted that his mother has health issues and his imprisonment has negatively impacted his
son. (Motion at 8; Reply at 3–4). While the issues are undoubtedly of concern to Defendant and his family,
Defendant has not established that the circumstances he describes can serve as a basis for compassionate
release.
3
  In the alternative, Defendant asks for home confinement. While the Court is authorized to make a
recommendation to BOP concerning defendants’ placement, because BOP is given the discretion to grant
home confinement under 18 U.S.C. § 3624(c)(2), other courts have determined that district courts are not
authorized to order placements into home confinement. See e.g., Miller v. United States, 453 F. Supp. 3d
1062 (E.D. Mich. 2020). To the extent the Court has such authority, many of the circumstances discussed
above also weigh against a recommendation for home confinement. Furthermore, Defendant’s criminal
history, his disciplinary violations while incarcerated (See ECF No. 51-5), and the fact that Defendant’s
crime involved a firearm would militate against granting the request.

Defendant’s request for credit for time served under the alleged harsh conditions fails for similar reasons.
(Reply at 6.) While district courts have considered the more severe conditions some prisoners have faced
during COVID-19 lockdowns while balancing all of the § 3553(a) factors in ruling on motions for
compassionate release, see United States v. Macfarlane, 438 F. Supp. 3d 125, 127 (D. Mass. 2020) (granting
sentence modification in part because the “two-week confinement in solitary quarantine in a higher security
facility is the equivalent of two months in the Camp to which he was originally assigned”), that
consideration does not affect Petitioner and his more lengthy sentence because he has failed to demonstrate
extraordinary circumstances. In the absence of such extraordinary circumstances or another statutory basis
for relief, district courts have no independent discretion to modify a sentence based on the conditions of
confinement or to provide credit for time served. Cf. United States v. White, 91 F. App’x 162, 163 (1st Cir.
2004) (“[i]t is settled law that under 18 U.S.C. § 3585(b), discretion to credit time served is vested in the
Attorney General, through the Bureau of Prisons . . . and not in the sentencing court”).

                                                     5
Case 2:16-cr-00070-JDL Document 54 Filed 10/14/20 Page 6 of 6                PageID #: 258




      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 14th day of October, 2020.




                                             6
